 7,In the Matterof BETHLEHEMSTEEL COMPANY, SHIPBUILDING DIVISION(EAST BOSTON YARDS)andINDUSTRIAL UNION OF MARINEAND SHIP-BUILDING WORKERS OF AMERICA, LOCAL 25 (C. I. 0.)Case No. R-5338.-Decided June 7,'1943Cravath, de Gersdorff, Swaine cWood,byMr. C. A. McLainandMr. E. E. Buchanan,both of New York City, appearing specially forthe Company.Grant d Ango ff, by Mr. Frederick CohenandMr. Edward L. Malick,both of Boston, Mass., for the Union.Mr. David V. Easton,of counsel to the Board.DECISION,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Industrial, Union of Marine and Ship-buildingWorkers of America, Local 25' (C. I. - O. ), herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Bethelehem Steel Com-pany, Shipbuilding Division (East Boston Yards), East Boston, Mas-sachusetts, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert E. Greene, Trial Examiner. Said hearing was held at Bos-ton,Massachusetts, on May 12, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Company made a motion at the hearingto dismiss the petition on the grounds that guards are not employeeswithin.the meaning of the Act, and that a unit of guards is not appro-priate in,that it will not carry out the purposes of the Act.The TrialExaminer referred this motion to the Board.For reasons herein-after stated, the motion of the Company is denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.The Company filed a brief which the Board -has considered.50 N. L. R. B., No. 33.172 BETHLEHEM' STEEL COMPANY173Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBethlehem Steel Company, Shipbuilding Division (East BostonYards), is a Pennsylvania corporation.The Shipbuilding Divisionof the Company operates two shipyards located at East Boston, Mas-sachusetts, for the conversion and repair of vessels, most of suchwork being done for the United States Government under contractswith the United States Army, United States Navy, and United StatesWar Shipping Administration.We are concerned herein with theCompany's operation of its East Boston Yards.During the calendaryear 1942 the volume of all materials used by the Company at theseyards was in excess of $3,806,827, of which more than,75 percent wasdelivered to the yards from points outside the State of Massachusetts.During the same period the aggregate amount billed by the Companyfor work at these yards was in excess of $14,000,000, of which morethan 65 percent was billed in respect of work for the United StatesGovernment. In view of the above, we find that the Company isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONINVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local 25, is a labor organization affiliated with the Congress of In-dustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has taken the position that guards are not employeeswithin the meaning of the Act, and therefore cannot constitute a unitappropriate for the purposes of collective bargaining; for this rea-son, it has refused to bargain with the Union with regard to guards.The record discloses that the guards of the Company are membersof the Coast Guard Reserve in which they hold rank as chief boat-swain's mates.At present about 90 percent of them are uniformed,but the Company expects that in the near future the entire personnelwill be uniformed.They are armed and receive instructions fromthe air raid protection civil defense authorities.Their duties consistof, the general duties of plant-protection employees; the identificationof persons and vehicles entering and leaving the yards, and the-generalsupervision and observation of the property of the' Company.The 174DECISIONS IOF NATIONAL LABOR RELATIONS, BOARDCompany pays these employees, supplies their uniforms andarms, hasauthority to hire and discharge them, and controls their working, con-ditions and their wages.Permission of the Coast Guard is not neces-sary in order' to transfer these employees from one duty to another.These employees are paid upon 'a salary' basis, and participate inthe Company's relief plan for its salaried employees.All reports ofthese employees are filed in the Company's office and are Companyfiles, although they are subject to Coast Guard inspection. In view ofthe foregoing, we adhere to our opinion previously expressed," and findthat the Company's plant-protection employees are employees withinthe meaning of the Act.'The Company contends that the duties of the plant-protection em-ployees, involving as-they do the power to apprehend or expel from thepremises those who violate rules laid down for the protection of Com-pany property, clothe them in the eyes of their fellow employees withauthority generally attributed to management, and for thisreason,they cannot constitute an appropriate unit.While the duty to pro-tect the property of the Company necessarily entails the power toapprehend or expel, this power is not of a substantial supervisorynature but is of a monitory character. It cannot be seriously argued,that plant-protection employees in the performance of their dutieshave the 'discretionary authority to affect wages, hours, or other con-ditions of employment; their power to affect their fellow employeesarises only through their- obligation to protect the property of theCompany.The considerations which impelled a majority of the,.Board to hold that employees with substantial supervisory authoritycannot constitute units appropriate for the purposes of collective bar-gaining are not here applicable.2The Union has already been recognized as the exclusive bargainingrepresentative of the production and maintenance employees of theCompany under a contract dated September 18, 1942.The, employeesinvolved herein were specifically excluded from the purview of thatcontract.However, no valid contention has been raised against per-mitting these employees to be represented "by the same bargainingagent as the production and maintenance employees, and we shall,As we have done in the past,3 allow the plant-protection employees tobe represented by such agent if they so desire, but only as a separateunit.A statement of the Regional Director, introduced into evidence at the3Matterof JonesttLaughlin Steel Corporation,OtisWorksandUnited Steelworkers ofAmerica(C. 1.0 ), 49 N.L. R. B 390, and cases cited therein.2Matter of The Maryland Drydock Company,49 N. L.R. B. 733.8Matter of Jones & Laughlin Steel Corporation,footnote 1,supra,and cases cited therein. BETHLEHEM STEEL COMPANY175hearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.4We' find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.THE APPROPRIATE UNIT,The Union contends that all guards at the Company's East BostonYards, excluding captains and sergeants, constitute a unit appropriatefor the purposes of collective bargaining.Aside from urging- thatsuch employees cannot constitute an,appropriate unit, because theyare not employees within the meaning of the Act and because theestablishment of a unit of guards will not carry out the purposes ofthe Act, the- Company makes no objection to the inclusion of anyparticular classification of guards within the unit.We find all guards at the Company's East Boston Yards, excludingcaptains and sergeants of the guards, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion,'subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor,Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany, Shipbuilding Division (East Boston Yards), East Boston,Massachusetts, an election by secret ballot shall be conducted as early"as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the First Region, acting in this matter as agent for the* The Regional Director reported that the Union submitted 110 application cards, ofwhich 104 bore apparently genuine original signatures.Of these signatures,101 are thenames of persons appearing upon the Company'spay roll of March 28, 1943. This payroll contained 158 names of employees in the unit hereinafter found appropriate. 176'DECISIONS IOF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Bbard, and subject to Article III, Section10, of said Rules and Regulations, among 'the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,'including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Industrial Union of Marine andShipbuildingWorkers of America, Local 25, affiliated with the Con-gaining.-4I